Case 19-59440-pwb        Doc 7     Filed 06/18/19 Entered 06/18/19 15:00:54       Desc Main
                                   Document      Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

                                                    )        CHAPTER 11
IN RE:                                              )
                                                    )        CASE NO. 19-59440-pwb
P-D VALMIERA GLASS USA CORP,
                                                    )
                       Debtor.                      )
                                                    )

                     REQUEST FOR EXPEDITED CONSIDERATION
                        OF CERTAIN FIRST DAY MATTERS


       On June 17, 2019, Debtor filed a petition for relief under Chapter 11 of the Bankruptcy

Code. Debtor asserts that the case qualifies as a “Complex Chapter 11 Case” and that it needs

expedited consideration of the following initial case matters:

                       JOINT MOTION FOR JOINT ADMINISTRATION.

                       MOTION FOR ORDER EXTENDING TIME TO FILE SCHEDULES
                       AND STATEMENT OF FINANCIAL AFFAIRS.

                       MOTION RE MAINTENANCE OF BANK ACCOUNTS AND
                       EXISTING CASH MANAGEMENT.
          X
                       MOTION TO PAY PRE-PETITION WAGES, SALARIES, ET AL.

                       MOTION FOR ENTRY OF INTERIM ORDER AUTHORIZING USE
                       OF CASH COLLATERAL.

                       MOTION FOR INTERIM APPROVAL OF POST-PETITION
                       SECURED AND SUPER PRIORITY FINANCING PURSUANT TO
                       SECTION 364 © OF THE BANKRUPTCY CODE.

                       MOTION PURSUANT TO 11 U.S.C. § 366, FOR ENTRY OF INTERIM
                       ORDER (1) DETERMINING ADEQUATE ASSURANCE OF
                       PAYMENT FOR FUTURE UTILITY SERVICES AND (2)
                       RESTRAINING UTILITY COMPANIES FROM DISCONTINUING,
                       ALTERING, OR REFUSING SERVICE.

                       MOTION TO ESTABLISH INTERIM NOTICE PROCEDURES.
Case 19-59440-pwb      Doc 7    Filed 06/18/19 Entered 06/18/19 15:00:54   Desc Main
                                Document      Page 2 of 2


                    MOTION FOR ORDER APPROVING INTERIM RETENTION OF
                    PROFESSIONALS.

                    MOTION FOR ORDER APPROVING PAYMENT OF PRE-PETITION
                    CLAIMS OF CERTAIN CRITICAL VENDORS.
         X
                    OTHERS (LIST): MOTION SEEKING ENTRY OF AN ORDER
                    AUTHORIZING USE OF FUNDS FOR ORDERLY PLANT CLOSURE


      This 18th day of June, 2019.

                                            Respectfully submitted,

                                            SCROGGINS & WILLIAMSON, P.C.


4401 Northside Parkway                       /s/ Ashley R. Ray
Suite 450                                   J. ROBERT WILLIAMSON
Atlanta, GA 30327                           Georgia Bar No. 765214
T:     (404) 893-3880                       ASHLEY REYNOLDS RAY
F:     (404) 893-3886                       Georgia Bar No. 601559
E:     rwilliamson@swlawfirm.com            MATTHEW W. LEVIN
       aray@swlawfirm.com                   Georgia Bar No. 448270
       mlevin@swlawfirm.com
                                            Proposed Counsel for Debtor



*NOTE: The Court expects the parties to exercise judgment regarding which motions are
applicable.
